UNITED STATES DISTRICT COURT - SDNY

 

SOUTHERN DISTRICT OF NEW YORK CUMENT
SCERON): ALLY ©.
” 2C Hh, :
MAXIM LEVANTSEVICH, ae fit wets “Dt 7
y Plaintiff, . ORDER _ eo
MARCO HERNANDEZ, 19 CV 8670 (VB)

Defendant. :
—_. SS eS fe ih i tt i i BA AE xX

 

By Order dated December 9, 2019, counsel were directed to advise the Court, by January
9, 2020, whether the parties consent to referral of this action to a magistrate judge for all
purposes. (Doc. #9 16).

Counsel have failed to do so. Counsel are reminded that court orders are not mere
suggestions.

Accordingly, the Court sua sponte extends to January 22, 2020, counsel’s time to comply
with the December 9 Order and file a joint letter indicating whether the parties consent to referral
of this action to a magistrate judge for all purposes. Ifthe parties so consent, they shall complete
and submit to the Court the attached Consent form.

Dated: January 15, 2020
White Plains, NY
J wud

 

Vincent L. Briccetti
United States District Judge
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

 

 

for the
)
Plaintiff )
v. ) Civil Action No,
)
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority‘only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
